Citation Nr: 1206777	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 2008, for the grant of service connection for left pes planus.

2.  Entitlement to an effective date earlier than April 22, 2008, for the grant of service connection for right ankle disability.

3.  Entitlement to an effective date earlier than April 22, 2008, for the grant of service connection for post-traumatic arthritis left subtalar joint, posterior tibial dysfunction, left ankle.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

6.  Entitlement to service connection for residuals of right middle finger injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2009 rating decision, the RO denied entitlement to service connection for hepatitis C, acquired psychiatric disorder, and residuals of right middle finger injury.  The Veteran filed a notice of disagreement in July 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.  

In a June 2009 rating decision, the RO granted entitlement to service connection for left pes planus, assigning a 20 percent disability rating, effective May 12, 2008.  In June 2009, the Veteran filed a notice of disagreement with the disability rating and effective date assigned.  In a November 2009 rating decision, the RO assigned an effective date of April 22, 2008 to the grant of service connection for left pes planus.  A statement of the case was issued in May 2010 with regard to the disability rating and effective date assigned.  A substantive appeal was received in July 2010; however, the Veteran only perfected an appeal with regard to the effective date assigned.  Thus, entitlement to an initial increased rating for left pes planus is not in appellate status.

In a November 2009 rating decision, the RO granted entitlement to service connection for posttraumatic arthritis left subtalar joint, posterior tibial dysfunction, left ankle, assigning a 10 percent disability rating, effective April 22, 2008, and granted entitlement to service connection for left hallux valgus, assigning a noncompensable rating, effective April 22, 2008.  In a May 2010 rating decision, the RO granted entitlement to service connection for osteoarthritis, right ankle, assigning a 10 percent disability rating, effective April 22, 2008.  In July 2010, the Veteran expressed disagreement with the effective date assigned to the grant of service connection for right ankle and left ankle disabilities.  In May 2011, a statement of the case was issued with regard to entitlement to an earlier effective date for the grant of service connection for osteoarthritis, right ankle.  A substantive appeal was received in May 2011.  

The Veteran testified at a hearing before the Board in July 2011; the transcript is of record.

In a December 2010 VA RO Report of Contact, it was indicated that the Veteran would like to claim entitlement to compensation for hepatitis C pursuant to 38 U.S.C.A. § 1151 (West 2002).  To date, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an effective date earlier than April 22, 2008, for the grant of service connection for post-traumatic arthritis left subtalar joint, posterior tibial dysfunction; entitlement to service connection for hepatitis C; entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder; and, entitlement to service connection for residuals of right middle finger injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  On March 11, 1992, the Veteran filed a claim of service connection for right ankle disability.  

2.  An August 1993 rating decision denied entitlement to service connection for right ankle disability on the basis that service department records associated with the claims folder did not show any right ankle injury; the Veteran did not file a notice of disagreement.

3.  On April 22, 2008, the Veteran filed a claim to reopen entitlement to service connection for right ankle disability.  

4.  Service department records associated with the claims folder in August 2009 show a right ankle injury in October 25, 1989, and a determination that the injury was incurred in the line of duty.

5.  A VA examiner attributed the Veteran's current right ankle disability to the in-service right ankle injury based on the service department records; service connection was granted for osteoarthritis, right ankle, effective April 22, 2008.

6.  The RO, sua sponte, granted entitlement to service connection for left pes planus, effective April 22, 2008.

7.  The record includes no communication from the Veteran or his representative received earlier than April 22, 2008, that constitutes either a formal or informal claim of service connection for left foot disability or pes planus of the left foot.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 11, 1992, for the grant of service connection for residuals of a right ankle sprain, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2011).

2.  The criteria for an effective date earlier than April 22, 2008, for the grant of service connection for left pes planus, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2008, a VCAA letter was issued to the Veteran with regard to his underlying service connection claim of bilateral ankle disability.  Such letter predated the June 2009 rating decision which, sua sponte (not pursuant to a claim by the Veteran), granted service connection for left pes planus and the May 2010 rating decision which granted service connection for right ankle disability.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These earlier effective date claims arise from his disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's submissions from 1992, service department records, and other documents relevant to the claims for an earlier effective date.  There is no indication of relevant, outstanding records which would support the Veteran's claims for an earlier effective date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to earlier effective dates.

Entitlement to an effective date earlier than April 22, 2008, for the grant of service connection for left pes planus and osteoarthritis, right ankle

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to (i) service records that are related to a claimed in -service event, injury, or disease, regardless of whether such records mention the veteran by name.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  An exception is when VA could not have obtained records when it decided the claim because the records did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the Court noted the following:  A claim which is "reopened" under the section 5108 on the basis of "new and material evidence" from other than service department reports is essentially a new claim, rather than a continuation of the prior claim, and the function of reopening under section 5108 is to remove the statutory finality bar of section 7104 (b).  In contrast, where the claim is reopened on the basis of new and material evidence from service department reports, the VA has consistently treated it as a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim.  

On March 11, 1992, the Veteran submitted a formal claim for compensation.  He claimed entitlement to service connection for left and right ankle disabilities.  He reported that he had a "twisted ankle" and suffered "tendon damage" and was placed on profile of no running.  

On March 11, 1992, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he stated that he would like to apply for service connection for "bilateral ankles."  He stated that during service a desk dropped on his left ankle damaging the tendon and he sprained the right ankle.  He reported that he had developed arthritis in the joints.  He reported that he was undergoing surgery of the left ankle between May and August 1992.  

In April 1992, the Veteran underwent a VA examination.  The Veteran reported a history of trauma to his right foot in October 1989, and a history of left ankle pain.  Upon physical examination, range of motion of the ankles was limited due to pain.  X-ray examination of the right ankle showed a minimal deformity in the right distal femoral suggestive of an old healed fracture and both of his ankle joints were normal.  The examiner diagnosed history of trauma to the right foot with suggestive evidence of old healed fracture of the right distal fibula, and mild to moderate degree of flat foot on the left and history of pain.

Service treatment and personnel records on file consisted of a March 1986 examination report performed for enlistment purposes which showed pes planus, moderate, left.  The Veteran denied foot pain.  Also of record was a March 1986 Report of Medical History completed by the Veteran for enlistment purposes.  The service personnel records did not address any medical treatment.  There were no other service treatment records on file, nor was his separation examination of record.  Otherwise the record consisted of VA outpatient treatment records dated in 1991 and 1992.  An August 1991 VA outpatient treatment record reflects the Veteran's report of an in-service ankle injury in 1989.  A January 1992 VA outpatient treatment record reflects the Veteran's report of left ankle pain beginning in 1987.  

In August 1992, the RO issued correspondence to the Veteran requesting copies of his service records, and requested the name and address of the Veteran's National Guard unit that he was assigned to so service medical records could be obtained; the Veteran did not respond.

In December 1992 and March 1993, the RO issued correspondence to the Veteran requesting copies of his service records; the Veteran did not respond.

A June 1993 RO Report of Contact reflects that no further service records could be located.

In an August 1993 rating decision, the RO denied entitlement to service connection for bilateral ankle disorder.  The RO denied service connection on the basis that there was no supporting evidence of in-service trauma and no evidence of chronic residuals.  Notice was issued to the Veteran on September 9, 1993; the Veteran did not file a notice of disagreement and the RO's decision is final.  

On April 22, 2008, the Veteran submitted a VA Form 21-4138.  He stated that he wished to reopen his claim of service connection for bilateral ankles.  He stated that he felt the reason his claim was denied was because his service treatment records had not been located, but he had located his service records which addressed his ankle condition.  

In a September 2008 decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bilateral ankle disorder; the Veteran filed a notice of disagreement in October 2008.  

In December 2008, the Veteran submitted a July 1987 service treatment record which reflects a diagnosis of possible torn ligaments of left ankle, and a February 1988 service record which reflects a diagnosis of unilateral severe left pes planus.  

In June 2009, the Veteran underwent a VA examination.  Upon physical examination, the examiner diagnosed pes planus, left foot, aggravated beyond its natural progression by inservice trauma, and limited excursion, left ankle, due to pes planus left foot, and hallux valgus deformity, left toe, due to pes planus.  The examiner opined that his current left foot/ankle conditions are due to aggravation of the condition present on entry to active duty caused by in-service injury, diagnosed at that time as talonavicular capsulitis and torn ligaments.  

In June 2009, the RO granted entitlement to service connection for left pes planus, assigning a 20 percent disability rating, effective May 12, 2008.  In June 2009, the Veteran filed a notice of disagreement with the effective date assigned.  

In August 2009, the Veteran submitted a November 1989 'Statement of Medical Examination and Duty Status' which reflects that he sprained his right ankle.  It was indicated that he had twisted his ankle on October 25 and sought emergency room treatment on October 26.  It was determined that such injury occurred in the line of duty.  

In November 2009, the RO assigned an effective date of April 22, 2008 to the grant of service connection for left pes planus, and the RO granted entitlement to service connection for posttraumatic arthritis left subtalar joint, posterior tibial dysfunction, assigning a 10 percent disability rating, effective April 22, 2008, and granted entitlement to service connection for left hallux valgus, assigning a noncompensable rating, effective April 22, 2008.  

In January 2010, the Veteran underwent a VA examination of the right ankle.  The examiner diagnosed limited range of motion, right ankle, at least as likely not due to natural progression of remote right ankle injury in service.  The 'Line of Duty' determination supports the Veteran's claim of an in-service injury.  He likely had no further care for it as he was out of service but he did present the condition for service connection in 1992, indicating a problem with the right ankle at that time.  

In May 2010, the RO granted entitlement to service connection for osteoarthritis, right ankle, residual of injury, assigning a 10 percent rating, effective April 22, 2008.  

Right ankle

Typically, in a case that has been reopened, the effective date would be the date of receipt of the veteran's claim to reopen.  See 38 C.F.R. § 7105.  However, in this case the facts are such that the new and material evidence to reopen the claim consists of official service department records that existed and had not been associated with the claims file when VA initially adjudicated the Veteran's right ankle claim in August 1993.  38 C.F.R. § 3.156(c)(1).  While acknowledging that the Veteran failed to respond to the RO's August 1992, December 1992, and March 1993 request for more information pertaining to his National Guard unit or copies of his service records, there is no indication that the Veteran was in possession of the service department records at the time the RO adjudicated his claim in August 1993.  As detailed, upon submission of his April 2008 claim, he seemed to indicate that he had recently located his service records; however, it is not entirely clear from the record where his service records had been located nor why VA was unable to obtain the records at the time the Veteran filed his original claim of service connection.  

Thus, in light of receipt of the service department records, the prior decision as to entitlement to service connection for right ankle disability is "reconsidered" based on all the evidence, thus negating the finality of the prior August 1993 decision which denied entitlement to right ankle disability.  

In reconsidering the claim, the service department records submitted by the Veteran are relevant and probative to the basis of the prior final denial; that is, the November 1989 service record clearly demonstrates that the Veteran sustained a right ankle injury on October 25, 1989 while on active service, and it was determined that the injury occurred in the line of duty.  The April 1992 VA examiner found limitation of motion of the right ankle, and an x-ray examination showed a minimal deformity in the right distal femoral suggestive of an old healed fracture.  Likewise, the January 2010 VA examiner diagnosed limited range of motion of the right ankle, and opined that it was due to his in-service injury.  In formulating the positive etiological opinion, the examiner relied on the line of duty determination.  In essence, the basis of the grant of service connection was due to receipt of the November 1989 service department record.  While it is not clear that the Veteran had arthritis in the right ankle in 1992, a preponderance of the evidence reflects that he had disability from the inservice injury.  As a result, the grant of service connection for residuals of the right ankle sprain, based upon the Veteran's claim for such benefits must be made effective back to the date of receipt of the initial claim, which was filed more than one year after discharge from service.  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  

Accordingly, the evidence supports the assignment of an effective date of March 11, 1992, for the grant of service connection for residuals of right ankle sprain.  This constitutes a full grant of the benefit sought on appeal as to this issue.  


Left pes planus

With regard to the effective date assigned to the grant of service connection for left pes planus, April 22, 2008 corresponds to the date of receipt of the Veteran's claim of service connection for "bilateral ankles."  In support of his bilateral ankle claim, the Veteran submitted a February 1988 service department record which reflects a diagnosis of unilateral severe left planus.  As detailed, he underwent a June 2009 VA examination and pes planus, left foot was diagnosed, and the examiner opined that his pes planus had been aggravated beyond its natural progression by inservice trauma.  

Although the Veteran claimed entitlement to service connection for "bilateral ankles" and did not specifically claim service connection for a left foot disability, in light of the service department records and opinion of the VA examiner the RO, sua sponte (not pursuant to a claim filed by the Veteran), granted entitlement to service connection for left pes planus, effective April 22, 2008.  

The Board has reviewed the submissions of the Veteran received prior to April 22, 2008, to determine whether a claim of service connection for left foot disability or left pes planus was received prior to such date.  As detailed hereinabove, in the submissions received from the Veteran on March 11, 1992, the Veteran claimed entitlement to service connection for left and right ankle disabilities; he did not claim entitlement to service connection for a left foot disability.  As detailed, he referred to a "twisted ankle" and "tendon damage" and he reported that he had injured his left ankle during service.  He also reported 1992 treatment pertaining to the left ankle.  Thus, such submissions cannot be construed as a claim of service connection for a left foot disability.  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The Board acknowledges that the Veteran's entrance examination reflects pes planus, moderate, left, which was of record at the time of the August 1993 RO adjudication, and that pes planus was diagnosed on April 1992 VA examination; however, this still does not show an intent on the Veteran to seek service connection for a left foot disability.  The fact that a medical record showed that he had left pes planus is not sufficient in itself to communicate an intent to claim service connection for left foot disability.  In fact, there is no submission from the Veteran in which he ever expressed an intent to seek service connection for a left foot disability.  Rather, the RO granted service connection, sua sponte, for left pes planus, as a result of the opinion of the June 2009 VA examiner.

Thus, the Board concludes that there is no informal or formal claim of service connection for left foot disability or left pes planus, and thus there is no basis for an effective date earlier than April 22, 2008.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

For the above reasoning, the Board concludes that an effective date earlier than April 22, 2008, for the grant of service connection for left pes planus is not warranted.


ORDER

Entitlement to an effective date of March 11, 1992, for the grant of service connection for residuals of right ankle sprain, is granted.

Entitlement to an effective date earlier than April 22, 2008, for the grant of service connection for left pes planus is denied.


REMAND

Hepatitis C

The Veteran asserts that he has hepatitis C due to undergoing a blood transfusion during service.  Specifically, the Veteran asserts that he was stabbed and transported to a civilian hospital where he underwent a blood transfusion.  He testified that he was informed that he received the transfusion but he was "in and out because all the blood loss and stuff."  

A May 1988 record from Memorial Hospital of Burlington County reflects that the Veteran was admitted to the emergency room with the history of a stab wound to his chest, apparently caused by his wife.  There was no loss of consciousness, shortness of breath, or any other injuries.  Chest examination revealed a 1/2 inch laceration to the anterior chest wall, along the sternum, the level of the third intercostals space.  There was no active bleeding at that time, and no evidence of underlying hematoma.  Cardiac rhythm was sinus, breath sounds were clear.  He was admitted to the Intensive Care Unit for close observation.  Electrocardiogram was essentially unremarkable.  He had an arterial blood gas (blood test) which showed reasonable levels.  Chest x-ray did not show any evidence of pneumothorax.  After admission to the Intensive Care Unit, he was kept up for several hours and started on a regular diet several hours after admission.  He was started on intravenous antibiotics and remained without any problems.  There was no shortness of breath.  Vital signs remained stable.  He was discharged on the afternoon of May 20, 1988 in satisfactory condition and given a prescription for Velosef.  

Based on such hospital record, the Board does not find credible the Veteran's assertions that he underwent a blood transfusion due to the stabbing injury incurred in May 1988.

The Veteran otherwise asserts that his hepatitis C is due to exposure to air guns used during inoculations and vaccinations.  

The Veteran has denied being treated for a sexually transmitted disease; using illicit or intravenous drugs in service; or receiving body piercings or tattoos.  The Veteran testified that he snorted heroin and cocaine following service.  

VA outpatient treatment records reflect that the Veteran underwent a substance abuse treatment program in 2002.  He was clean and sober for about a month thereafter.

An April 2008 VA discharge summary reflects diagnoses of bipolar disorder, type I, mildly depressed; alcohol abuse; and, cocaine abuse.  The Veteran reported that his last use of cocaine was approximately 6 weeks ago which he reported was a onetime event as he has not used cocaine in a number of years, specifically in 2002.  He reported consuming alcohol recently.  He denied any marijuana use or intravenous drug abuse.  

An April 2009 VA outpatient treatment record contains a problem list which reflects episodic use of cocaine and alcohol dependence.

A January 2010 VA outpatient treatment record reflects that the Veteran has a history of alcohol abuse but he quit drinking one and a half years prior.  He reported that he used cocaine only on about 2 occasions, but was never addicted.

A March 2011 VA outpatient treatment record reflects a history of alcohol abuse, and cocaine use, the last time approximately three years prior per the Veteran.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired psychiatric disability

The Veteran asserts that his acquired psychiatric disability, specifically his bipolar disorder, is due to his service-connected bilateral ankle and left foot disabilities and his claimed hepatitis C.  The Veteran should be afforded a VA examination to assess the nature and etiology of his acquired psychiatric disability.

An April 2008 VA discharge summary reflects diagnoses of bipolar disorder, type I, mildly depressed; alcohol abuse; and, cocaine abuse.  The summary reflects that the Veteran had sought VA mental health treatment on and off for the prior 4 years, and had sought treatment with a private psychiatrist in Jefferson, Tennessee prior to this.

The RO/AMC should contact the Veteran and request that he identify the name, address, and dates of treatment pertaining to the private psychiatrist.  Upon obtaining an appropriate release from the Veteran, an attempt should be made to obtain the Veteran's treatment records.

VA treatment records are on file for the period from June 20, 2007.  In light of the notation that the Veteran has sought VA mental health treatment since in or about 2004, a request should be made for VA outpatient treatment records dated from January 1, 2004 to June 19, 2007.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Residuals of right middle finger injury

The Veteran asserts that during service a steel door slammed on his finger resulting in the tip of his finger being severed.  

A 'Physical Profile' dated in December 1988 reflects that the Veteran sustained an open fracture of the right third finger.  The Veteran has also submitted lay statements from his mother and friend stating that the Veteran returned home from service missing part of his finger.

The Veteran should be scheduled for a VA examination to assess whether he has any residual disability from the open fracture of the right third finger sustained in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of these matters being remanded, the RO/AMC should request updated VA outpatient treatment records from the Nashville VA Medical Center (VAMC) from March 22, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Earlier effective date - posttraumatic arthritis subtalar joint, posterior tibial dysfunction, left ankle

As detailed in the Introduction, in a November 2009 rating decision, the RO granted entitlement to service connection for posttraumatic arthritis subtalar joint, posterior tibial dysfunction, left ankle, assigning a 10 percent disability rating, effective April 22, 2008.  In July 2010, the Veteran submitted a VA Form 9 expressing his disagreement with the effective date assigned for the grant of service connection; however, a statement of the case was not issued.  Accordingly, this matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Request treatment records from the Nashville VAMC for the period January 1, 2004, to June 19, 2007.  Obtain updated treatment records from the Nashville VAMC from March 22, 2011.  If any such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Contact the Veteran and request that he identify the name, address, and dates of treatment pertaining to the private psychiatrist who rendered treatment to the Veteran prior to 2004.  

3.  AFTER completion of the above, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed hepatitis C.  The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported.  The examiner should review the entire claims file and indicate whether the Veteran currently has hepatitis C, and provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hepatitis identified on examination is etiologically related to the Veteran's service or any incident therein, to include inoculations with air guns.  If the examiner concludes that the Veteran has hepatitis which was incurred in service, the examiner should state the etiological factor leading to the hepatitis.  

For purposes of the examination, the examiner should be made aware that the Board does not find the Veteran's claim that he underwent a blood transfusion due to the May 1988 stab wound to be credible.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment and personnel records, lay statements of the Veteran, and his post-service history of using drugs and alcohol.  

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  For each psychiatric disability identified, the examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disability  had its clinical onset in service or is otherwise related to service;  

b)  whether it is at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disability is proximately due to a service-connected disability, to include left foot pes planus; left ankle disability; right ankle disability; left hallux valgus;

c)  whether it is at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disability is aggravated by a service-connected disability, to include left foot pes planus; left ankle disability; right ankle disability; left hallux valgus.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, and lay statements of the Veteran.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any right middle finger disability.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.  The examiner should offer an opinion as to the following:

a)  Please identify all disabilities associated with the middle right finger;

b)  For any disability of the right middle finger diagnosed, is it at least as likely as not (a 50 percent or higher degree of probability) that it had its onset during service or is otherwise due to service, to include the December 1988 injury to the right third finger.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service records which reflect an open fracture of the right third finger in December 1988, the lay statements of the Veteran, and post-service medical records.

6.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the July 2010 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic arthritis subtalar joint, posterior tibial dysfunction, left ankle, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

7.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to service connection for hepatitis C; entitlement to service connection for an acquired psychiatric disability, to include pursuant to 38 C.F.R. § 3.310; and, entitlement to service connection for residuals of a right middle finger injury.   If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


